Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed on April 10, 2022, where Applicant revived the abandoned application, amended claim 31, and added new claims 32-44. Claims 31-44 remain pending. 

Response to Arguments
Applicant’s arguments, filed 4/10/22, have been fully considered and are partially persuasive.  
Applicant states that a Terminal Disclaimer was filed. However, no Terminal Disclaimer is found on file as it appears it was not submitted. Accordingly the previous Double Patenting rejection still applies.
Applicants arguments in regards to the 103 rejection is considered and is found persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Forstall, Lando, and Li.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 31-35,37-42,44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forstall et al (US Publication 20090006570) in view of Lando et al (US Publication 20080242370) in further view of Li et al (US Publication 20100077035).
In reference to claim 31, Forstall teaches a mobile device configured for aligning data transfer from the mobile device to optimize connections made by the mobile device in a wireless network, the mobile device comprising: 
a memory (paragraph 32); a backlight (paragraph 42); a radio (paragraph 37); and a processor (paragraph 35), the mobile device configured to:
detect that an application is executing in a background of the mobile device; (see at least paragraph 173 lines 12-13, which teaches the application running in the background)
detect that an application is executing in a foreground of the mobile device  (see at least paragraph 173 line 16, which teaches the application running in the foreground);
batch a first set of data for the application; transmit the first set of batched data for the application (see at least paragraph 173 lines 5-13, which teaches batching mail and transmitting mail less frequent when the application is in the background); and
transmit data for the second application at a time when the second application requests transmission (see at least paragraph 173 lines 1-5,14-16, which teaches transmitting mail for the foreground application upon request, such as launch or unlock).
Regarding the first and second applications, Forstall teaches multiple email user accounts on the same device, where each account can be configured with its own data batching and fetching criteria (see Forstall, at least paragraph 101 lines 20-30). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Forstall so that a first user account is configured for data transmission in the background and the second user account is configured for data transmission in the foreground. This would be for the purpose of customizing and improving a users interactive experience with the applications.
Forstall fails to explicitly teach while the backlight of the mobile device is on, and while the backlight is off in response to inactivity of the device. However, Lando teaches efficient server polling by detecting device active status when a backlight is on and submitting application requests (see Lando, at least paragraph 40) and further teaches detecting inactive device when the backlight is off and thus changing the delivery of application requests (see Lando, at least paragraph 41).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Forstall based on the teachings of Lando for the purpose of efficiently scheduling server polling according to the device status.
	when the backlight of the device is off (as taught by Lando above):
	detect that the second application is executing in the background of the
mobile device (see Forstall, at least paragraph 177 lines 3-17, where Forstall teaches first and second email user accounts, where both accounts can be configured to operate in the background).
	Forstall fails to explicitly teach batch a second set of data for the first application and the second application; and transmit the second set of batched data for the first application and the
second application, wherein the transmission of the second set of batched data occurs after at least a predetermined period of time. However, Li teaches optimizing server polling by batching data requests for first and second applications in a client device, where the data requests are multiplexed together and transmitted together at predetermined times (see Li, at least paragraph 32 lines 7-12 and paragraph 35 lines 1-9). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Forstall based on the teachings of Li for the purpose of efficiently scheduling server polling for multiple applications in a device.
In reference to claim 32, this is taught by Forstall, see at least paragraph 173 lines 5-13, where Forstall teaches transmitting batched data in individual interval transmissions, and paragraph which teaches wireless communications.
In reference to claim 33, this is taught by Forstall, see at least paragraph 172 lines 8-12 & paragraph 173 lines 5-7, where Forstall teaches batching data in adjustable time periods based on user interactions.
In reference to claim 34, this is taught by Forstall, see at least paragraph 177, where Forstall teaches profiles as autofetch settings which include predefined values for users.
In reference to claim 35, this is taught by Forstall, see at least paragraphs 103,104, where Forstall teaches details of the autofetch settings based on user interactions.
In reference to claim 37, this is taught by Forstall, see at least paragraph 177, where Forstall teaches adjusting the time periods in the autofetch settings.
Claims 38-42,44 are slight variations of claims 31-35,37 and are thus rejected based upon the same rationale given above.

Claim 36,43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forstall et al (US Publication 20090006570) in view of Lando et al (US Publication 20080242370) in further view of Li et al (US Publication 20100077035) in further view of Beninghaus et al (US Publication 20100304794).
In reference to claims 36,43, Forestall teaches batching data in a power saving mode (see Forestall, at least paragraphs 172-173).  Forstall fails to explicitly teach the data is not batched when the mobile device is plugged in to a power source. However, Beninghaus teaches power and application management in a mobile device, and discloses disabling a power save mode when the device is plugged into a power source (see Beninghaus, at least paragraph 24 lines 1-6). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Forstall based on the teachings of Beninghaus for the purpose of resuming normal operations of the device when not relying upon a limited battery supply.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/
Primary Examiner, Art Unit 2457
July 5, 2022